600 N.E.2d 95 (1992)
In the matter of Vitold REEY.
No. 45S00-9111-DI-932.
Supreme Court of Indiana.
September 28, 1992.

ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING
Comes now Vitold Reey, the Respondent in this case, and tenders his Affidavit of Resignation pursuant to Admission and Discipline Rule 23, Section 17.
Upon examination of the matters presented in this case, we find that Respondent's affidavit meets the necessary elements set forth in Admission and Discipline Rule 23, Section 17, that such resignation should be accepted, and, accordingly, that any proceeding pending in this case should be concluded.
IT IS, THEREFORE, ORDERED that that the Respondent, Vitold Reey is hereby removed as a member of the Bar of this state and that the Clerk of this Court shall strike his name from the roll of attorneys. The Respondent must comply with the provisions of Admission and Discipline Rule 23, Section 4, in order to become eligible for reinstatement.
IT IS FURTHER ORDERED that by reason of this resignation, all matters not previously adjudicated in this proceeding are dismissed as moot.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 23, Section 3(d).
All Justices concur.